Opinion filed December 10, 2015




                                       In The

        Eleventh Court of Appeals
                                    ___________

                              No. 11-15-00191-CR
                                    ___________

                         MACK WILSON, Appellant
                                          V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 11209-D


                     MEMORANDUM OPINION
      Appellant, Mack Wilson, originally pleaded guilty to the third-degree felony
offense of driving while intoxicated. Pursuant to the terms of the plea bargain
agreement, the trial court convicted Appellant, assessed his punishment, and placed
him on community supervision. The State subsequently filed a motion to revoke
Appellant’s community supervision. At the revocation hearing, Appellant pleaded
“true” to all nine of the State’s allegations. The trial court found the allegations to
be true, revoked Appellant’s community supervision, and assessed his punishment
at confinement for eight years and a $1,000 fine. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that she has concluded that no
reversible error or arguable grounds for appeal exist.                 Counsel has provided
Appellant with a copy of the brief, a copy of the motion to withdraw, an
explanatory letter, and a motion for pro se access to the record. Counsel also
advised Appellant of his right to review the record and file a response to counsel’s
brief. Appellant has not filed a pro se response.1
       Court-appointed counsel has complied with the requirements of Anders v.
California, 386 U.S. 738 (1967); Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State,
813 S.W.2d 503 (Tex. Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex.
Crim. App. [Panel Op.] 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v.
State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.). In addressing an
Anders brief and pro se response, a court of appeals may only determine (1) that
the appeal is wholly frivolous and issue an opinion explaining that it has reviewed
the record and finds no reversible error or (2) that arguable grounds for appeal
exist and remand the cause to the trial court so that new counsel may be appointed
to brief the issues. Schulman, 252 S.W.3d at 409; Bledsoe v. State, 178 S.W.3d
824, 826–27 (Tex. Crim. App. 2005).
       Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit

       1
        This court granted Appellant more than thirty days in which to exercise his right to file a
response to counsel’s brief.
                                                2
and should be dismissed. See Schulman, 252 S.W.3d at 409. In this regard, a plea
of true standing alone is sufficient to support a trial court’s decision to revoke
community supervision. Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App.
[Panel Op.] 1979). Furthermore, absent a void judgment, issues relating to an
original plea proceeding may not be raised in a subsequent appeal from the
revocation of community supervision. Jordan v. State, 54 S.W.3d 783, 785–86
(Tex. Crim. App. 2001); Traylor v. State, 561 S.W.2d 492, 494 (Tex. Crim. App.
[Panel Op.] 1978).
      We note that counsel has the responsibility to advise Appellant that he may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that he may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                    PER CURIAM


December 10, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          3